IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                          JUNE SESSION, 1998         FILED
                                                      August 17, 1998

                                                  Cecil Crowson, Jr.
BOBBY E. BAKER, JR.,        )                        Appellate C ourt Clerk
                            )    No. 03C01-9710-CR-00439
      Appellee              )
                            )    KNOX COUNTY
vs.                         )
                            )    Hon. RAY L. JENKINS, Judge
STATE OF TENNESSEE,         )
                            )    (Post-Conviction)
      Appellant             )



For the Appellant:               For the Appellee:

Bobby E. Baker, Pro Se           John Knox Walkup
#13835-074                       Attorney General and Reporter
P.O. Box 4000
Manchester, KY 40962
                                 Sandy C. Patrick
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493


                                 Randall E. Nichols
                                 District Attorney General
                                 City-County Building
                                 Knoxville, TN 37902




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                                  OPINION



         The appellant, Bobby E. Baker, Jr., appeals the Knox County Criminal Court’s

summary dismissal of his pro se petition for post-conviction relief.



         After review, we affirm.



         On June 8, 1992, the appellant entered guilty pleas in the Knox County

Criminal Court to one count of burglary, three counts of aggravated burglary, and

one count of aggravated assault. As a result of these convictions, the appellant

received an effective ten year sentence in the Tennessee Department of Correction.

On May 8, 1997, the appellant filed the instant petition for post-conviction relief. The

petition collaterally attacks his convictions upon grounds that the pleas did not

constitute an intentional or voluntary relinquishment of a known right. Boykin v.

Alabama, 395 U.S. 238, 242; 89 S. Ct. 1709, 1711 (1969); Johnson v. Zerbst, 304
U.S. 458, 464; 58 S. Ct. 1019, 1023 (1938). Specifically, he contends that he was

suffering from “memory loss, hallucinations and tremors” as a result of cocaine

addiction and, therefore, his guilty pleas were not knowingly entered. The appellant

is currently an inmate at the federal correctional facility in Manchester, Kentucky.

He challenges the validity of his state convictions which were used to enhance his

federal sentences for which he is now incarcerated. On May 16, 1997, the post-

conviction court dismissed the appellant’s petition, citing the following ground: “A

Petition raising the identical grounds was dismissed on April 16, 1997 as time

barred. That order was not appealed and became final. This Petition is

DISMISSED.”1



         1
          Tenn . Code A nn. § 40- 30-202 (c)(199 7) provide s that no m ore than one petition for post-
con viction relief m ay be f iled at tack ing a s ingle j udg me nt, an d m and ates that th e trial c ourt s hall
summarily dismiss any second or subsequent petition if a prior petition was filed and resolved on
the merits by a court of competent jurisdiction. We note that this provision would not apply in the
present case because the appellant’s previous petition was not resolved on the merits. On the
contrary, there was no need to address the merits of the petition because it was time-barred.



                                                         2
         The appellant does not contest the fact that the limitation period had expired

prior to the filing of his petition. Rather, he argues that invalid convictions cannot or

should not be used to enhance subsequent sentences and the imposition of “time

limits” upon such challenges infringes upon a defendant’s due process rights. The

Tennessee Supreme Court has previously determined that statutes of limitations are

constitutional. In Burford v. State, 845 S.W.2d 204, 207 (Tenn. 1992), the Court

opined that “it is clear that the State has a legitimate interest in preventing the

litigation of stale or fraudulent claims” (citing Jimenez v. Weinberger, 417 U.S. 628,

636, 94 S. Ct. 2496, 2501 (1974)). To facilitate this interest, the Court further stated

that “a state may erect reasonable procedural requirements for triggering the right to

an adjudication, such as statutes of limitations, and a state may terminate a claim

for failure to comply with a reasonable procedural rule without violating due process

rights.” Burford, 845 S.W.2d at 207 (citing Logan v. Zimmerman Brush Co., 455
U.S. 422, 437, 102 S. Ct. 1148, 1158 (1982)). Moreover, in Carter v. State, 917
S.W.2d 417, 420 (Tenn. 1997), the Court upheld as constitutional the new one-year

statute of limitations enacted in 1995, finding that the statute adequately protected

the rights of those who file petitions for post-conviction relief. This issue is without

merit.



         At the time the appellant’s convictions became final, June 8, 1992, the statute

of limitations applicable to post-conviction proceedings was three years. Tenn.

Code Ann. § 40-30-102 (repealed 1995). In 1995, the legislature reduced the

statutory period for filing post-conviction petitions from three years to one year.

Tenn. Code Ann. § 40-30-202(a) (1995 Supp.). As a result, the new Post-

Conviction Procedure Act governs this petition and all petitions filed after May 10,

1995. Because the previous three-year statute of limitations had not expired at the

time the new Act went into effect, his right to petition for post-conviction relief

survived under the new Act. See Carter v. State, 952 S.W.2d 417, 420 (Tenn.

1997). Therefore, the appellant had until May 10, 1996, or one year from the


                                           3
effective date of the new Act, to file for post-conviction relief. Compiler’s Notes,

Tenn. Code Ann. § 40-30-201 (1997); see also Daniels v. State, No. 03C01-9606-

CC-00244 (Tenn. Crim. App. at Knoxville, Feb. 27, 1997), perm. to appeal denied,

(Tenn. Sept. 29, 1997). The appellant filed this petition almost one year after the

statute had run. Moreover, the grounds raised in this petition and on appeal do not

fall within any of the exceptions to the statute of limitations set out in Tenn. Code

Ann. § 40-30-202(b)(1), (2), or (3) (1997). Accordingly, dismissal of the appellant’s

petition was mandated under the provisions of the 1995 Post-Conviction Procedure

Act.2



        The judgment of the trial court is affirmed.




                                              ____________________________________
                                              DAVID G. HAYES, Judge



CONCUR:




____________________________________
JOHN H. PEAY, Judge



____________________________________
JOSEPH M. TIPTON, Judge




        2
            Tenn . Code A nn. § 40- 30-206 (b) (199 7) (em phasis a dded) p rovides in p ertinent pa rt:

        If it plainly appears from the face of the petition, any annexed exhibits or the prior
        proceedings in the case that the petition was not filed in the court of conviction or
        within the time set forth in the statute of limitations, . . ., the judge sha ll enter an
        order dismissing the petition.




                                                      4